DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouby et al. (US PG Pub. 2018/0318895).
Regarding Claim 1: Bouby et al.  discloses an apparatus for film production or film processing, the apparatus comprising: two draw devices by means of which the web tension of the film can be set (rolling unit 3 and tensioning unit 4; figure 6), and a device for determining the flatness or evenness of the film and for further processing or outputting the determined results (flatness measuring assembly 2; figure 6 and associated paragraphs), wherein the device for determining the flatness or evenness of the film is arranged between the two draw devices (figure 6); and a device for determining the tension of the film by means of which the tension of the film can be determined in the area of the device for determining the flatness or evenness of the film (figure 5 and associated paragraphs and [0007]). Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claims 2 and 3: Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  further discloses by means of the device for determining the flatness or evenness of the film, the flatness or the evenness can be determined over the entire film width and that the device for determining the flatness or evenness of the film extends over the entire width of the film (figure 6 [0007]). Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claim 4: Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  further discloses that the determination of the flatness or evenness of the film can be carried out repeatedly at time intervals ([0014], data points are taken as the film strip passes over the roller). Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claim 6 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  further discloses  that at least two devices for determining the flatness or evenness of the film are provided, by means of which, for the upper side and the lower side of the film, in particular of a double-layer film, the flatness or the evenness can be determined independently of one another (figure 6 and associated paragraphs). Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claim 7 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  further discloses that an evaluation and control device is provided, to which the determined results can be transmitted and by means of which other components of the apparatuses can be controlled (correction module 7, [0061]). Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claim 8 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 7. Bouby et al.  further by means of the evaluation and control device, an output tool of the apparatus can be controlled, by means of which data or indications concerning the flatness or evenness of the film can be output ([0007], [0063]-[0065] and [0079]) . Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claim 10 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  further discloses by means of the evaluation and control device, the determined results can be compared with at least one target value, and in case of a deviation from this target value, other components of the apparatus can be actuated by said evaluation and control device ([0007], [0063]-[0065] and [0079]). Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claim 11: Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  further discloses based on the determined results, at least one quality number can be determined (Z corrective factor, [0079]). Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  9, 12, 17, 20, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bouby et al. (US PG Pub. 2018/0318895).
Regarding Claim 9 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  fails to specifically disclose by means of the evaluation and control device, a recording device, in particular a memory device, can be actuated, by means of which determined results can be recorded, in particular stored. However, the calculation and use of values implies the use of a general-purpose computer which intrinsically has memory for storing of data results. Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claim 12 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  failed to specifically disclose in that the determined results or the at least one quality number for at least one film roll can be determined individually and uniquely associated with said roll.  However as disclosed above, such matters would be obvious to a person of ordinary skill in the art at the time of invention. Storing collected data with respect to individual rolls would be well within the skill of a person having ordinary skill at the time of invention. Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claim 17 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  fails to disclose that a blown film installation or a flat film installation or a device for stretching the film is provided. However, such installations are well known in the art and would be obvious to one having ordinary skill in the art without a showing of unexpected results.
Regarding Claim 20 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  fails to specifically disclose that a winding device is provided, and the device for determining the flatness or evenness of the film, viewed along the transport path of the film, is provided before the winding device. However, warning devices are well known in the art of film production. As such, one having ordinary skill in the art at the time of invention would have found a winding device to be an obvious addition to the apparatus of Bouby et al. .
Regarding Claim 26 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  fails to specifically disclose wherein the two draw devices are configured to set the web tension of the film to less than 50 N.  However web tension would be a matter of design choice well within the skill of routine or in the art. Please Note: apparatus patentability is determined by structure and composition irrespective of intended use, method and workpiece limitations. Applicant is encouraged to define the apparatus by structure instead of trying to define the apparatus in terms of what it does. Applicant should at the very least configure or program the device to perform the intended function.
Regarding Claim 27 : Bouby et al.  discloses the apparatus of the invention as disclosed above in the rejection of claim 1. Bouby et al.  fails to specifically disclose wherein the two draw devices are configured to set the web tension of the film in response to the tension of the film determined by device for determining the tension of the film.  However, given the description by the prior art of a tensioning unit, it is easily conceived that tension is controlled and it would make sense to control it based on measurements given by the apparatus. Such considerations are well within the skill of a routine or in the art.
Claim Objections
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the subject matter of claims 13 and 14 in combination with the independent claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, 17, 20 , 26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744